 


109 HRES 669 IH: Directing the Sergeant at Arms of the House of Representatives to report to the House on the circumstances surrounding the removal of two individuals from the gallery of the House prior to the beginning of the State of the Union address on January 31, 2006, based on the allegation that the individuals were engaging in protest solely because the individuals wore shirts with printing on the front.
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 669 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Stark submitted the following resolution; which was referred to the Committee on House Administration 
 
RESOLUTION 
Directing the Sergeant at Arms of the House of Representatives to report to the House on the circumstances surrounding the removal of two individuals from the gallery of the House prior to the beginning of the State of the Union address on January 31, 2006, based on the allegation that the individuals were engaging in protest solely because the individuals wore shirts with printing on the front. 
 
Whereas at President Bush’s fifth State of the Union address on January 31, 2006, two individuals were removed from the Gallery of the House of Representatives for allegedly engaging in “protesting”, in spite of the fact that neither of these individuals made any kind of verbal protest or did anything else to disrupt the proceedings of the House; 
Whereas the first individual removed was Cindy Sheehan, who was wearing a shirt with printing on the front stating: “2245 Dead. How many more?”; 
Whereas the second individual removed was Beverly Young, the wife of a Member of the House of Representatives, who was wearing a shirt with printing on the front stating: “Support the Troops Defending our Freedom.”; 
Whereas nothing in the Rules of House of Representatives or any of the rules governing the Gallery prohibits the wearing of shirts with messages printed on the front or places any other kind of restriction on the apparel worn by individuals in the Gallery, other than a prohibition against the wearing of hats; 
Whereas in spite of this both Cindy Sheehan and Beverly Young were removed from the Gallery, and Cindy Sheehan was arrested and charged with unlawful conduct; and 
Whereas the use of such tactics by the Sergeant at Arms and the United States Capitol Police is completely contrary to the traditions and values of our Nation and has no place in the operations of the House of Representatives, which is rightfully known and revered as the people’s House: Now, therefore, be it 
 
1.Report on Circumstances Surrounding Removal of Individuals From House Gallery at State of the Union AddressNot later than 30 days after the date of the adoption of this resolution, the Sergeant at Arms of the House of Representatives shall submit a report to the House on the circumstances surrounding the removal of Cindy Sheehan and Beverly Young from the Gallery of the House prior to the beginning of the President’s State of the Union address on January 31, 2006, and shall include in the report— 
(1)an explanation of the laws or rules that these individuals violated which required them to be removed and required one of them to be arrested; and 
(2)recommendations on actions the Sergeant at Arms may take to ensure that individuals in the Gallery who do nothing to disrupt the proceedings of the House are not removed from the Gallery.  
 
